BEAUCHAMP, Judge.
Appellant was given a two year term in the penitentiary upon a jury verdict finding him guilty of murder without malice. The appeal is predicated on the failure of the court to grant the defendant a new trial because of newly discovered evidence.
It is set out that John Galindo, who resided in an adjoining county, was present as a witness in the court but was not placed on the stand and did not testify. It is set out in the motion and denied by the State that the witness had told the prosecuting attorney about seeing a razor open on the ground at the scene of the homicide, but that, though he had talked with the defense attorney through an interpreter, he had not- revealed this fact to the defendant and that it was unknown to them. It is not alleged and it is not shown that he was asked anything about it. In the state of the record we are unable to value this- testimony as defensive matter. If it should bé the theory of defendant that the deceased was attacking him with a razor, the evidence might become pertinent, but no other witness so testified. If that be the defense, then it was cer*294tainly incumbent upon appellant’s counsel in the exercise of due diligence to have asked this witness about it when they consulted him prior to or during the trial.
The evidence introduced in support of the motion for new trial does not appear in the record, and it is not possible for this court to say that the trial court abused its discretion in overruling the motion. There is nothing to show diligence on the part of appellant’s counsel and we find no cause for reversal of the case.
The case is affirmed.